Title: To Thomas Jefferson from André Limozin, 2 April 1789
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 2nd April 1789

A Most Serious illness, of which I only begin to recover forced me to postpone to own the receit of the Letter your Excellency hath honored me with the 8th Ulto, and to wait upon Monsieur Du Mistral Intendant of Normandy. I intend to do it as soon as the Weather will be a little milder, for I am Still weak and am afraid of relapsing. I shall let your Excellency now what I shall learn further from Monsieur Du Mistral.
I have the Honor to inclose you a Letter arrived for your Excellency under my Cover.
I have the Honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant

Andw. Limozin

